Case 4:20-cv-00390-TCK- ee A

fii ND/OK on 08/07/20 Page 1 of 4
‘i «6=—@

e1N4719 l|

IN THE DISTRICT COURT OF TULSA COUNTY
STATE OF OKLAHOMA

NICOLE LABOUBE, DISTRICT COUR
el. ee

Plaintiff, JUL 16 2029

Vv.

Jury Trial Demanded
Attorney Lien Claimed

)

)

)

}

)
attonsceneral = QJ = 2620-02209
Defendant.

PETITION Caroline E. Wait

 

COMES NOW the Plaintiff, Nicole LaBoube (hereinafter “Plaintiff’), by and
through her counsel, Daniel Aizenman and Brett Stingley, of the firm Aizenman Law
Group, and in support of her claims against the Defendant, National General
Insurance Company (hereinafter “Defendant”) alleges as follows:

JURISDICTION

1. Plaintiff, Nicole L. LaBoube, resides in Tulsa County, Oklahoma.

2 Defendant, National General Insurance Company, is a foreign
insurance company formed in Missouri. Defendant is licensed to transact insurance
business in Oklahoma.

3. Plaintiff alleges damages exceeding $75,000, exclusive of costs and
interest. This Court has jurisdiction and venue over the parties and subject matter.

CAUSES OF ACTION
Claim No. 1 —- Bad Faith
4. Defendant is an insurance company with authority to transact insurance

in Oklahoma.

Case NoQON NEWBERRY, EOF OE oon Clark
AYE OF OKLA. TULSA COUNTY
led i 2 of 4
Case 4:20-cv-00390-TCK-JFJ Document 2-2 Filed in USDC ND/OK on 08/07/20 Page

5: Defendant issued a Critical Illness or Cancer Heart/Stroke insurance
policy to Plaintiff, under Policy No. C1672090217,

6. The policy included coverage for medical expenses resulting from
stroke; defined in the policy as a brain tissue infarction due to acute cerebrovascular
incident, embolism, thrombosis, or hemorrhage.

ts During the policy term, on January 11, 2020, Plaintiff experienced
severe pain in her head. Plaintiff went to the emergency room at Hillcrest Medical
Center in Tulsa, Oklahoma.

8. An MRI was performed and revealed Plaintiff suffered a stroke, and
therefore, and she was admitted to into the hospital Hillcrest Medical Center.

9. While in the hospital, Plaintiff was treated by a neurologist who
examined her, reviewed her MRI, and confirmed she suffered a nontraumatic stroke
on January 11, 2020.

10. Plaintiff underwent rehabilitation and physical therapy to restore her
faculties.

Il. = After Plaintiff was discharged from the hospital, she made a claim for
medical expenses under her policy with the Defendant.

12. Plaintiff's treating neurologist sent Defendant a certification of his
diagnosis of nontraumatic subarachnoid hemorrhage.

13. Defendant failed to perform a prompt or reasonable investigation into

Plaintiff's claim.
Case 4:20-cv-00390-TCK-JFJ. Document 2-2 Filed in USDC ND/OK on 08/07/20 Page 3 of 4

14. Defendant breached its contract with Plaintiff by denying coverage and
refusing to pay the amount due under the insurance policy, despite Plaintiff's demand
for payment.

15. _ Plaintiff has performed all conditions precedent to recover under the
insurance policy and has not excused Defendant's breach. |

16. Defendant's refusal to pay Plaintiff's claim was unreasonable under the
circumstances, and Defendant thereby violated its duty of good faith and fair dealing
with Plaintiff.

17. Due to Defendant's refusal to pay Plaintiffs claim, Plaintiff has had to
and continues to pay attorney's fees and has experienced mental pain and suffering.

18. Due to Defendant’s violation of its duty of good faith and fair dealing,
Plaintiff demands compensatory damages for attorney’s fees and mental pain and
suffering, as well as punitive damages.

WHEREFORE, Plaintiff, Nicole LaBoube, prays for judgment in her favor
against Defendant, National General Insurance Company, for a sum exceeding
$75,000, exclusive of costs and interest, together with the awarding of costs, interest,

and other relief this Court deems just and proper.
Case 4:20-cv-00390-TCK-JFJ Document 2-2 Filed in USDC ND/OK on 08/07/20 Page 4 of 4

Respectfully submitted,

i

Daniel Aizenman, OBA No. 30971
Brett M. Stingley, OBA No. 31239
Aizenman Law Group, PLLC
5800 East Skelly Drive, Suite 575
Tulsa, Oklahoma 74135

P: (918) 426-4878
dan(@aizenmanlaw.com
Attorneys for Plaintiff

 

 
